Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received March 8, 2021.  Claim 21 was amended.  Claims 3, 4, and 6 are canceled claims.  Claims 1, 2, 5, and 7-21 are pending.
The previous rejections have been overcome by the amendment filed March 8, 2021.
The following is an examiner’s statement of reasons for allowance:  
The closest prior art is considered to be Jo et al. (WO 2016/122178 A2), which teaches electroluminescent devices including polycyclic compounds with a seven-membered ring group similar to an instant “second compound” (see WO document par. 85, 90, 95-103).  The reference fails to render obvious instant “second compounds” as specifically claimed and further fails to teach such compounds used in combination with specifically claimed “first compounds” in a device structure as claimed.  Claims 1, 2, 5, and 7-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Dyes and Pigments, Vol. 114, (2015), pages 184-195 teaches organic electroluminescent device (OLED) compounds comprising seven-membered ring groups.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWN L GARRETT/Primary Examiner, Art Unit 1786